Allowance
	Claims 1-24 are hereby deemed patentable. 
The specific limitations of “wherein the compensation film has a thickness is greater than that of the flexible circuit board and less than or equal to a distance between the anti-reflector and the input sensor” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of " wherein the compensation film comprises a material having an elastic modulus greater than that of the anti-reflector” in Claim 16 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  The specific limitations of "an end of the flexible circuit board and an end of the compensation film are spaced apart 10from each other by a gap, and 42the window light blocking pattern at least partially overlaps the compensation film” in Claim 22 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  The specific limitations of "wherein a gap may be disposed between an end of the optically clear adhesive and an end of the flexible circuit board and the gap overlaps with the polarizing layer” in Claim 24 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
For example, Chen et al. (US Publication 2014/0016043) discloses a display device comprising: a display panel to display an image; an input sensor 306 disposed on the display panel; a flexible circuit board 220 attached to the input sensor; a compensation film 214 disposed on the input sensor and spaced apart from the flexible circuit board; and an anti-reflector 312A or 312B disposed on the flexible circuit board and the compensation film.  However, Chen does not disclose wherein the compensation film has a thickness is greater than that of the flexible circuit board and less than or equal to a distance between the anti-reflector 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841